     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.1 Page 1 of 34




1    Joshua B. Swigart (SBN 225557)          Daniel G. Shay (SBN 250548)
2    Josh@SwigartLawGroup.com                DanielShay@TCPAFDCPA.com
     Juliana G. Blaha (SBN 331066)           LAW OFFICE OF DANIEL G. SHAY
3    Juliana@SwigartLawGroup.com             2221 Camino del Rio S, Ste 308
4    SWIGART LAW GROUP, APC                  San Diego, CA 92108
     2221 Camino del Rio S, Ste 308          P: 619-222-7429
5    San Diego, CA 92108                     F: 866-431-3292
6    P: 866-219-3343
     F: 866-219-8344
7
     Attorneys for Plaintiff                             '21CV0541 H    JLB
8
9                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
12                                              Case No:
13      STANLEY ROBINSON,                       COMPLAINT FOR VIOLATIONS OF:
14
                               Plaintiff,       1. Electronic Funds Transfer Act
15                                              2. California Consumer Privacy
16      vs.                                         Act
                                                3. California Unfair Competition Law
17
                                                4. Negligence
18                                              5. Breach of Implied Duty to Perform
        BANK OF AMERICA, N.A.,                      with Reasonable Care
19
                                                6. Strict Liability, Design Defect,
20                             Defendant.           Risk Benefit Test
                                                7. Negligent Failure to Warn
21
                                                8. Breach of Contract
22                                              9. Breach of Implied Contract
                                                10. Breach of the Implied Covenant of
23
                                                    Good Faith and Fair Dealing
24                                              11. Breach of Contract, Third-
                                                    Party Beneficiaries
25
26
27
28
                                            1
     Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.2 Page 2 of 34




1    1.   Plaintiff Stanley Robinson (“Mr. Robinson” or “Plaintiff”) alleges the following
2         facts and claims against Bank of America, N.A. (“Bank of America” or
3         “Defendant”), regarding its management of California unemployment insurance
4         and other benefits. The allegations pertaining to Mr. Robinson arise from personal
5         knowledge, and preliminary investigation of counsel. Plaintiff, and
6         Plaintiff’s counsel believe that Bank of America has sole control over numerous
7         relevant documents and evidence that will corroborate allegations by Plaintiff after
8         the discovery phase.
9                                              INTRODUCTION
10   2.   California’s Employment Development Department (“EDD”) executed an
11        exclusive contract with Bank of America to manage, administer and distribute
12        billions of dollars in unemployment insurance and other benefits to unemployed
13        Californians. COVID-19 has hit California particularly hard with over 3.5 million
14        confirmed cases1 as of March 13, 2021. This confirmed total is over 1 million
15        higher than Texas, the second highest state in America affected by COVID-19 with
16        approximately 2.3 million confirmed cases2 as of March 14, 2021. Because of this
17        unprecedented pandemic, California’s unemployment rate rose 15 percent in April
18        20203. Those in dire need of unemployment benefits, many like Plaintiff struggling
19        to desperately to find work, were then confronted with another seemingly
20        insurmountable obstacle manufactured by Bank of America. Bank of America
21        made it nearly impossible for those in need of benefits to receive their much-needed
22        aid. Bank of America’s decision to not include the heightened security measures
23        on the EDD debit cards, which other Bank of America debit cards have employed
24
25
26   1
       COVID CA: www.Covid19.ca.gov/state-dashboard/
27   2
       Texas Health and Human Services:
     www.txdshs.maps.arcgis.com/apps/opsdashboard/index.html#/ed483ecd702b4298ab01e8b9cafc8b83
     3
28     Employment Development Department State of California: https://www.edd.ca.gov/newsroom/unemployment-may-
     2020.htm
                                                          2
     Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.3 Page 3 of 34




1          as standard, allowed criminals to funnel, illegally, billions of dollars4 out of
2          unemployed California’s like Plaintiff. Thousands of Californians, like the
3          Plaintiff, were faced with pennies left in their Bank of America EDD prepaid debit
4          card accounts after numerous fraudulent charges were made all over America and
5          the world by thieves who penetrated Bank of America’s systems.
6    3.    Many like Plaintiff woke up to find hundreds or even thousands of dollars missing
7          from their accounts.:
8           “Everything was fine, and then on August 22, I checked the balance
9           on my card, and it said a cash withdrawal in the amount of $1,000.00
            had been made.”
10
                                                                    – EDD cardholder victim 5
11
12   4.    To compound issues Bank of America froze Plaintiff’s account without notice,
13         locking Plaintiff out preventing Plaintiff from accessing desperately needed aid for
14         months. Bank of America’s Terms and Conditions in the California Employment
15         Development Department Debit Card Account Agreement state that EDD card
16         holders will receive funds on the day EDD has funded the recipients account6, and
17         only through notice may Bank of America take such actions as “freezing” an
18         account.7 However, this was not the case for many EDD card holders including
19         Plaintiff. No notice was given prior to Bank of America freezing Plaintiff’s
20         account.
21   5.    Additionally, Bank of America touts its “Zero Liability” policy for unauthorized
22         transactions as a protection for EDD card holders.
23   ///
24   ///
25
26   4
       Cal Matters: https://calmatters.org/economy/2021/01/bank-of-america-lost-hundreds-of-millions-on-california-
     unemployment-fiasco/
27   5
     6
       ABC News: https://abc7.com/bank-of-america-edd-empty-accounts-fraud-cases-california-unemployment/8424745/
       Bank of America, Terms and Conditions; California Employment Development Department Debit Card Account
28   Agreement; section 2.
     7
       Id.
                                                             3
     Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.4 Page 4 of 34




1           “Under the Bank of America “zero liability” policy, you may incur no
            liability for unauthorized use of your Card up to the amount of the
2           unauthorized transaction, provided you notify us within a reasonable
3           time of the loss . . .”
                                                       – Bank of America’s Terms and Conditions8
4
5
     6.    The EDD card holder’s reality of attempting to recoup their fraudulently lost funds
6
           back into their accounts was an entirely different situation including for Plaintiff.
7
           Under Bank of America’s own policy with EDD card holders Bank of America
8
           agreed that no more than ten (10) days would pass in determining if an error
9
           occurred with an EDD account. Moreover, Bank of America would promptly
10
           correct any such error.9 In the event that more time is needed to investigate a grave
11
           error, Bank of America may take up to 45 days to investigate complaints or
12
           questions.10 In this occasion Bank of America acknowledges that EDD card holders
13
           will need access to their necessary EDD benefits, and Bank of America would
14
           credit accounts so EDD card holders would have access to their funds.11 In theory
15
           Bank of America’s terms and conditions would provide EDD card holders with a
16
           means to survive during events like the rampant fraud that occurred to countless
17
           EDD card holders. However, Bank of America did not follow that procedure. Many
18
           EDD card holders were left homeless, jobless, and penniless because Bank of
19
           America chose to not adhere to its own “Zero Liability” to the consumer policy.
20
           Instead, Bank of America created its own “Zero Liability” to Bank of America
21
           policy.
22
     ///
23
     ///
24
     ///
25
26   8
       Id. at section 9.
27   9
       Bank of America, Terms and Conditions; California Employment Development Department Debit Card Account
     Agreement; section 11.
     10
28      Id.
     11
        Id.
                                                           4
     Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.5 Page 5 of 34




1    7.    Compounding an almost futile situation, EDD card holders such as Plaintiff were
2          left without recourse or a timeline as to when the situation would be rectified. EDD
3          card holders were put on hold for countless hours and made to jump through
4          exhausting hoops in efforts to reacquire lost benefits. EDD card holders are
5          desperately relying on their unemployment benefits, the hundreds of dollars a week
6          allows EDD card holders to survive. Albeit EDD card holders’ individual benefits
7          are insignificant in comparison to Bank of America’s merchant fee profits in their
8          exclusive contract with EDD12, the money the EDD card holders are entitled to
9          weekly is all the money they have to survive.
10          “It’s not a big amount of money but it’s money that we all need right
11          now. I shouldn’t have to be going through all these hoops to deal with
            that one, it’s their responsibility that my account is safe.”
12
                                                                     – EDD cardholder victim13
13
     8.    Preventable is a common word many EDD card holders such as Plaintiff are
14
           coming across when researching this horrendous situation. When EDD card holders
15
           learn that hundreds of thousands of other EDD benefit accounts were frequently
16
           accessed, all eyes shift to Bank of America’s choice to not employ EMV14 chips on
17
           EDD cards it issued so that the cards would be EMV compliant.15 Bank of
18
           America’s conscious choice to issue hundreds of thousands of EDD benefit
19
           recipients’ cards that were not EMV compliant directly negatively impacted
20
           thousands of Californians including Plaintiff. Bank of America’s choice to issue
21
           EDD cards with antiquated technology detrimentally affected thousands of EDD
22
           card holders that desperately needed aid.
23
     ///
24
25
     12
        Cal Matters: https://calmatters.org/california-divide/2021/02/how-edd-and-bank-of-america-make-millions-on-
26   california-unemployment/
     13
        CBS News: https://sanfrancisco.cbslocal.com/2020/12/22/victims-of-bank-of-america-edd-debit-card-fraud-tell-
27   stories-of-closed-claims-frustration-loss/
     14
        EMV stands for Europay, Mastercard, and Visa.
     15
28      “EMV compliance” is a global payment technology standard established by cardmember associations like Mastercard
     and Visa designed to protect customers from fraud.
                                                             5
     Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.6 Page 6 of 34




1           “EDD cards make stealing your information especially easy, because
            unlike regular debit cards, they [EDD cards] don’t have a chip . . . By
2           having a chip [EMV], you have your information that’s on the card
3           encrypted in the chip and it makes it more difficult to duplicate the
            cards . . . Whereas the magnetic strip, that’s 30- to 40-year-old
4           technology.”
5                                                    – Steve Morang certified fraud examiner 16
6         Many EDD card holders are demanding answers from Bank of America. Why was
7         this antiquated technology used on them, but not on regular Bank of America debit
8         card holders?
9    9.   Bank of America’s failure to protect Plaintiff and other EDD card holders’ private
10        information from fraud and failure to resolve EDD card holder disputes in
11        accordance with applicable rules, regulations, and agreements in a timely manner
12        with adequate clear and consistent communication has violated numerous laws.
13        Bank of America has breached its contractual obligations with Plaintiff, other EDD
14        card holders and the State of California. These actions by Bank of America caused
15        direct harm to Californian citizens who were entitled to received EDD benefits.
16        The benefits were meant to bridge the gap from homelessness and starvation to
17        shelter and food on the table for their families during the global pandemic.
18                                     JURISDICTION AND VENUE
19   10. Jurisdiction of this Court arises pursuant to: (i) 28 U.S.C. § 1331 with respect to
20        causes of action arising out of the Federal Electronic Funds Transfer Act, 15 U.S.C.
21        § 1693 et seq, additionally 28 U.S.C. § 1367 with respect to causes of action arising
22        out of state law; and (ii) U.S.C. §1332(a) because Plaintiff is a citizen of California,
23        Defendant, Bank of America, is incorporated under the state laws of Delaware, and
24        has its principal place of business in North Carolina, and the amount in controversy
25        exceeds $75,000
26
27   16
       Steve Morang: certified fraud examiner with San Francisco-based accounting firm, Frank, Rimerman and Company.
28   Citing: CBS SF Bay Area: https://sanfrancisco.cbslocal.com/2020/10/29/fraudulent-charges-appearing-on-bank-of-
     america-edd-debit-cards-350000-unemployed-californians/
                                                             6
     Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.7 Page 7 of 34




1    11. Because Defendant, Bank of America, has purposely availed itself in California
2          and afforded itself to the protection and benefits of the State of California law, has
3          sufficient minimum contacts with the State of California, and has a substantial
4          portion of its business with the State of California, this Court has personal
5          jurisdiction over Bank of America.
6    12. Venue is proper in this district pursuant to 28 U.S.C. § 1391 for the following
7          reasons: (i) Plaintiff resides within this judicial district; (ii) the conduct complained
8          of herein occurred within this judicial district; and (iii) Defendant conducted
9          business within this judicial district at all times relevant.
10                                                   PARTIES
11   13. Plaintiff is a person residing in San Diego County. Plaintiff became out of work
12         and was unable to secure employment because of the COVID-19 pandemic.
13         Plaintiff applied for and received EDD unemployment benefits in October 2020.
14         Soon thereafter, Plaintiff received a Bank of America EDD debit card with a
15         magnetic stripe (no EMV chip) to access Plaintiff’s benefits; shortly thereafter
16         Plaintiff was the victim of numerous unauthorized transactions on Plaintiff’s card;
17         and despite its “Zero Liability” policy, and Plaintiff’s repeated requests for help,
18         Bank of America has been either unwilling or unable to return the funds
19         fraudulently taken from Plaintiff’s account, nor remove the “Administrative Hold”
20         on Plaintiff’s EDD account.
21   14. Bank of America is a national bank with its principal place of business in North
22         Carolina As one of America’s largest banking institutions, Bank of America was
23         awarded the State of California’s EDD benefit distribution contract and is the sole
24         distributor of the State of California’s EDD benefits. Bank of America does a
25         significant amount of business in California with 460 branches in the state.17
26   ///
27
     17
28     Go Banking Rate: Bank of America Near Me: https://www.gobankingrates.com/banking/banks/bank-america-bank-
     near/
                                                           7
     Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.8 Page 8 of 34




1                                      FACTUAL ALLEGATIONS
2                         Bank of America’s Exclusive Contract with EDD
3             and Implementation of Antiquated Technology in EDD Debit Cards
4    15. California’s EDD issues benefit payments for Disability Insurance, Paid Family
5         Leave, and Unemployment Insurance Claims using the EDD Visa Debit Card
6         including to Plaintiff.18
7    16. The State of California stated that EDD benefit card holders will receive fraud
8         protection from Bank of America’s “Zero Liability” policy.19
9    17. In 2010, Bank of America and EDD entered an exclusive contract to have Bank of
10        America distribute all of California’s EDD’s unemployment benefits to recipients
11        through debit cards.20
12   18. Bank of America claims that EMV chip is the credit and debit card security
13        standard in many countries around the world.21 Additionally, Bank of America
14        claims that when purchases are made using the chip feature at chip-enabled
15        terminals, the transaction is more secure, and this makes the card more difficult to
16        counterfeit or copy.22 Bank of America believes EMV chip technology is the next
17        step in providing enhanced security to card holders.23
18   19. Yet, Bank of America intentionally issued thousands of California EDD benefit
19        card holders debit cards without EMV chip technology including to Plaintiff. Bank
20        of America states that all Bank of America card holders, regardless of EMV chips
21        or just magnetic stripes, should have confidence in the protections and security
22        features Bank of America provides for all credit and debit card accounts.24
23
24
     18
        State of California EDD: https://edd.ca.gov/about_edd/The_EDD_Debit_Card.htm
25   19
        Id.
     20
        North Coast Journal of Politics, People & Art: How EDD, Bank of America Make Millions on California
26   Unemployment: https://www.northcoastjournal.com/NewsBlog/archives/2021/02/06/how-edd-bank-of-america-make-
     millions-on-california-unemployment
27   21
     22
        Bank of America, Chip Card FAQs: https://www.bankofamerica.com/security-center/faq/emv-chip-card/
        Bank of America, Chip Card FAQs: https://www.bankofamerica.com/security-center/faq/emv-chip-card/
     23
28      Id.
     24
        Id.
                                                          8
     Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.9 Page 9 of 34




1    20. Even though, Bank of America has sole control over the funds in EDD accounts
2         once EDD deposits fund,25 thousands of EDD accounts, including Plaintiff’s, fell
3         victim to fraudulent transactions because of Bank of America’s use of antiquated
4         technology i.e., the magnetic strip. Bank of America markets itself as an industry
5         leader in security and anti-theft, though, through its direct actions it has impacted
6         thousands of EDD card holders who desperately needed their aid to stay afloat.
7     Bank of America’s Permeable Security Protocols Failed to Protect EDD Account
8                              Holders’ Personal and Private Information
9    21. Bank of America failed to properly secure EDD account holders’ information
10        including Plaintiff’s and these actions directly caused Plaintiff and other EDD
11        account holders’ private and personal information to be accessed by non-authorized
12        third parties. These breaches could only have occurred through negligent
13        management of EDD account holder’s information.
14   22. Thousands of EDD card holders’ account information, including Plaintiff’s, were
15        fraudulently accessed because of Bank of America’s inadequate security measures.
16        A direct result of the inadequate security measures was that Plaintiff’s and many
17        other EDD card holders’ money was accessed illegally. Many of these fraudulent
18        activities took place prior to EDD card holders physically obtaining their EDD
19        debit cards from Bank of America. It is alleged that this information could have
20        only been accessed if Bank of America did not properly install the proper
21        safeguards to prevent such fraudulent activity.
22   23. Bank of America claims that it has multiple layers of security protection in place
23        to protect clients, customers, employees and our company, and that Bank of
24        America’s policies, procedures and protections are always evolving to stay ahead
25        of new strategies used by fraudsters.26 However, in this exact instance, Bank of
26
27   25
        Bank of America, Terms and Conditions; California Employment Development Department Debit Card Account
28   Agreement; section 2.
     26
        Bank of America, Fraud Prevention FAQs: https://www.bankofamerica.com/security-center/faq/data-compromise/
                                                            9
     Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.10 Page 10 of 34




1           America actions were not cutting edge to protect thousands of EDD account from
2           data breaches.
3       Bank of America’s Lack of Customer Service Leaves Customers Total Liability
4      24. Bank of America alleges that EDD account holders will have “Zero Liability” for
5           unauthorized transactions made on EDD accounts.27 Bank of America further
6           defines EDD card holder’s liability, or lack thereof for unauthorized transactions,
7           whereas EDD card holders under Bank of America “zero liability” policy, one may
8           incur no liability for unauthorized use of an EDD Card up to the amount of the
9           unauthorized transaction, provided that the card holder notifies Bank of America
10          within a reasonable time of the unauthorized use.28
11     25. As discussed above Bank of America, under Bank of America’s own policy with
12          EDD card holders, agreed that no more than ten (10) days will pass in determining
13          if an error occurred with an EDD account. Moreover, Bank of America will
14          promptly correct any such error.29 In the event that more time is needed to
15          investigate a grave error, Bank of America may take up to 45 days to investigate
16          complaints or questions.30
17     26. Additionally, Bank of America outlines that EDD card holders should contact Bank
18          of America at once if card holders believe their card has been lost or stolen, or if
19          they believe that someone will use or has used their PIN assigned to their Card
20          without permission.31
21     27. Additionally, if an EDD account holder’s monthly account statement or their
22          account history showed transfers that the account holder did not make, including
23
24
       27
          Bank of America, Terms and Conditions; California Employment Development Department Debit Card Account
25     Agreement; section 9
       28
          Id.
26     29
          Bank of America, Terms and Conditions; California Employment Development Department Debit Card Account
       Agreement; section 11.
27     30
          Bank of America, Terms and Conditions; California Employment Development Department Debit Card Account
       Agreement; section 9.
       31
28        Bank of America, Terms and Conditions; California Employment Development Department Debit Card Account
       Agreement; section 10.
                                                            10
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.11 Page 11 of 34




1           those made with their EDD Card, Card number, PIN or other means, that EDD card
2           holder should alert Bank of America within 60 days to recover the money.32
3      28. But contacting Bank of America presented steep hurdles for Plaintiff and other
4           EDD cardholders because the 1.866.692.9374 telephone number given to EDD
5           card holders had extremely excessive wait times, and frequently hung up on EDD
6           card holders after an automated message informed the caller “not able to take calls
7           at this time, try again later.” If EDD card holders did reach a Bank of America
8           representative they were given incomplete information, and no definitive answer
9           as to when access to their funds would occur, which is what happened to Plaintiff.
10     29. Bank of America promises that EDD card holders will have access to their disputed
11          funds after 10 days from the dispute; however, in reality EDD card holders like
12          Plaintiff went months without communication as to when they would have access
13          to their money.
14                          Bank of America’s Breach of Duty to Plaintiff and
15                 Thousands of EDD Debit Card Holders and Lack of Transparency
16     30. Bank of America’s decision to provide EDD cardholders with debit cards without
17          EVM chips was a costly one for EDD benefit recipients like Plaintiff. Billions of
18          dollars have been stolen from California’s EDD card holders like Plaintiff, accounts
19          have been frozen and or locked out because of Bank of America’s decisions. As of
20          January 27, 2021, there were 450,000 unemployment debit cards that remained
21          frozen.33 In the worst unemployment crisis in California’s history, during an
22          unprecedented pandemic, Bank of Plaintiff’s America left Plaintiff and hundreds
23          of thousands of EDD benefit recipients stranded.
24     31. On January 26, 2021, for example two transactions were fraudulently made by
25          unknown individuals: 1) $900.00 was taken out of an ATM; and 2) a $60.00 point
26
       32
         Id.
27     33
          LAist: Bank of America says it lost hundreds of millions on California’s unemployment fiasco:
28     https://laist.com/2021/01/27/bank_of_america_says_it_lost_hundreds_of_millions_on_californias_unemployment_fiasco
       .php
                                                              11
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.12 Page 12 of 34




1           of sale transaction was made, both in Los Angeles California. Both of these
2           transactions were not authorized by Plaintiff.
3      32. These fraudulent transactions totaling $960.00 left Plaintiff with only $98.00 in his
4           Bank of America EDD account.
5      33. To make matters worse, Bank of America froze Plaintiff’s account and locked him
6           out from accessing his desperately needed funds. In total Bank of America actions
7           have cost Plaintiff $1,058.00 of his $1,146.00 EDD benefits within a matter of
8           hours.
9      34. On January 2, 2021, Plaintiff began his tireless quest to recover his money from
10          Bank of America. Plaintiff religiously called Bank of America every morning,
11          afternoon, and evening for weeks. Plaintiff spent hours daily on the phone
12          attempting to have his benefits restored.
13     35. Daily, Plaintiff was met with hostility from Bank of America employees,
14          accusations from Bank of America employees eluding that Plaintiff made these
15          fraudulent transactions, or lackluster responses from Bank of America employees
16          to his desperate pleas of help.
17     36. Countless times Bank of America employees told Plaintiff that there was nothing
18          they could do for Mr. Robinson.
19     37. Mr. Robinson was met with seemingly endless wait times, only to punctuated by
20          automated recordings telling him that Bank of America was too busy for him, and
21          he should call back later, then Bank of America unceremoniously would hang up
22          on Mr. Robinson.
23     38. Mr. Robinson followed this routine for a month.
24     39. Mr. Robinson has all but given up trying to recoup his $1,058.00 from Bank of
25          America. He can log into his EDD account, see that it is still frozen, see his $98.00
26          that is rightfully his, but cannot access it.
27     40. As of February 17, 2021, EDD gave up on Bank of America too, Mr. Robinson
28          now receives his $1,146.00 benefit checks from EDD in the mail.
                                                     12
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.13 Page 13 of 34




1      41. As of March 25, 2021, Bank of America still has not returned the $960.00 which
2           was fraudulently taken from his account, nor have they unfrozen Mr. Robinson’s
3           account. In total Bank of America has kept $1,058.00 from Mr. Robinson.
4      42. To Bank of America, $1,058.00 might seem insignificant; however, for Mr.
5           Robinson that money was helping him put food on the table, gas in his car, to stay
6           afloat through the pandemic.
7      43. Plaintiff followed the instructions on Plaintiff’s account agreement, and made
8           consistent, diligent efforts to recover the funds stolen from Plaintiff’s account by
9           making multiple telephone calls. Despite this, Bank of America's customer service
10          department offered Plaintiff no meaningful response or assistance, and indeed has
11          stymied Plaintiff’s efforts at nearly every turn.
12     44. At no point did Plaintiff received communication via mail, email, text, or otherwise
13          from Bank of America regarding the ongoing widespread fraud affecting EDD
14          debit cards or how defrauded EDD recipients should proceed, even after Bank of
15          America had frozen hundreds of thousands of EDD accounts in a desperate and
16          heavy-handed effort to stem the effects of the fraud. The only option presented to
17          individuals like Plaintiff has been to follow Bank of America's instructions to call
18          the number on the debit card in reliance on its representations of a "Zero Liability"
19          policy and "24/7" customer service. Unfortunately, as Plaintiff has learned, Bank
20          of America's representations are false. Proceeding in accordance with Bank of
21          America's policies and recommendations offers scant hope of recovering lost funds
22          timely.
23     45. Per Bank of America’s “Zero Liability” policy Plaintiff should have been able to
24          access Plaintiff’s funds after ten (10) days, even if there was an investigation that
25          Bank of America deemed necessary. But that was not the reality for Plaintiff, he
26          was left without recourse or other options. Plaintiff was held hostage by Bank of
27          America with the only option of calling and being placed on hold repeatedly.
28
                                                   13
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.14 Page 14 of 34




1      46. Plaintiff was the victim of fraud resulting from Bank of America’s lax security
2           measures implemented to save money. Plaintiff followed all of Bank of America’s
3           designated procedures while attempting to recover stolen funds.             Plaintiff
4           cooperated with Bank of America by adhering to all its requests it said would allow
5           Plaintiff to recover the money. Did it take ten days as promised? No, it took over
6           four months.
7                      CAUSES OF ACTION CLAIMED BY PLAINTIFF
8                                              COUNT I
9                    VIOLATIONS OF THE ELECTRONIC FUNDS TRANSFER ACT
10                     15 U. S. C. § 1693, ET SEQ.; 12 C.F.R. § 1005.1 ET SEQ.
11     67. Plaintiff incorporates by reference all the above paragraphs of this Complaint as
12         though fully stated herein.
13     68. The foregoing acts and omissions Bank of America constituted numerous and
14         multiple violations of the Electronic Funds Transfer Act.
15     69. Plaintiff brings this cause of action under the United States Electronic Funds
16         Transfer Act ("EFTA") and 12 C.F.R. §§ 1005.1-1005.20, Regulation E of the
17         EFTA.
18     70. Plaintiff promptly notified Bank of America within 60 days after receiving a
19         periodic statement from Bank of America reflecting an unauthorized transaction as
20         defined under 12 C.F.R. § 1005.11(b)(1)(i) (which is an "error" under Regulation
21         E), forcing Bank of America to enact the error resolution requirements of 12 C.F.R.
22         § 1005.11. Specifically, Plaintiff immediately called Bank of America the first
23         opportunity Plaintiff could after learning of the errors on Plaintiff’s account, which
24         was the following day during Bank of America’s next regular business hours when
25         their EDD debit card claims department was open.
26     71. EFTA entitles consumers treble damages if a financial institution, after conducting
27         an erroneous transfer of funds, fails to recredit the consumer’s account within ten
28
                                                  14
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.15 Page 15 of 34




1          (10) days of notice of this error. 15 U.S.C. § 1693f(e). The term “electronic fund
2          transfer,” however, has a limited meaning under EFTA.
3      72. “Electronic Fund Transfers” as defined by EFTA means any transfer of funds, other
4          than originated by check, draft, or similar paper instrument, which is initiated
5          through an electronic terminal, telephonic instrument, or computer or magnetic tape
6          to order, instruct, or authorize a financial institution to debit or credit an account.
7          Such term includes, but is not limited to, point-of-sale transfers, automated teller
8          machines transactions, direct deposits or withdrawals of funds, and transfers
9          initiated by telephone.
10     73. Plaintiff’s protected rights under Regulation E, 12 C.F.R. § 1005.11 were violated
11         by Bank of America, because Bank of America failed to provide a provisional credit
12         to Plaintiff’s account while further investigations pertaining to Plaintiff’s account
13         could not be resolved within ten (10) business days.
14     74. Under 15 U.S.C. § 1693f(e)(1)(A) Bank of America violated Regulation E by failing
15         to provisionally credit Plaintiff’s account within ten (10) days and did not make a
16         good faith investigation of the alleged error reported by Plaintiff. Specifically, Bank
17         of America failed to provide Plaintiff adequate information about Plaintiff’s
18         account status, complete or resolute customer service from which Plaintiff could
19         resolve the error on Plaintiff’s account or a timeline as to when Plaintiff’s account
20         would be fixed and or unfrozen. Due to the aforementioned reasons EFTA entitles
21         Plaintiff to treble damages under 15 U.S.C. § 1693f(e).
22     75. Under 15 U.S.C. § 1693f(e)(1)(B) Bank of America violated Regulation E by failing
23         to provisionally credit Plaintiff’s account within ten (10) days and did not have a
24         reasonable basis for believing that the consumer’s account was not in error.
25         Specifically, Bank of America had Plaintiff and other EDD card holders alike call
26         and investigate their account status with Bank of America over the phone. Plaintiff
27         and EDD card holders were given zero explanation as to who made the rampant
28         fraudulent transactions on their accounts. Nor did Bank of America’s multiple
                                                   15
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.16 Page 16 of 34




1          layers of security protection, and procedures that were in place to protect clients,
2          and customers facilitate accurate and/or complete investigations that would give
3          Bank of America any indication as to who was defrauding Bank of America.
4          Because Bank of America did not have any indication as to who was behind the
5          widespread fraudulent transactions, they also did not have a reasonable basis for
6          believing it was the individual EDD account holder. Even if Bank of America did
7          claim they did have some inclination of fraud by Plaintiff and/or EDD card holders
8          they did not articulate that inclination to EDD card holders, which demonstrates
9          that Bank of America’s lack of evidentiary support to substantiate a reasonable
10         belief that Plaintiff’s or EDD card holders accounts were not in error. Due to the
11         aforementioned reasons EFTA entitles Plaintiff to treble damages under 15 U.S.C.
12         § 1693f(e).
13     76. Under 15 U.S.C. § 1693f(e)(2)(A) Bank of America knowingly and willfully
14         concluded that Plaintiff’s account was not in error when such conclusion could not
15         reasonably have been drawn from the evidence available to Bank of America at the
16         time of its investigation. Specifically, as articulated above, Bank of America did
17         not furnish any documents or other evidentiary support that would concretely
18         conclude that Plaintiff was not in error. Bank of America just withheld funds and
19         froze Plaintiff’s account without furnishing any proof why it was frozen, or when
20         the investigation would be over. Because there was no evidence to support such a
21         conclusion by Bank of America, they have knowingly, and willfully concluded
22         Plaintiff’s account was not in error when such a conclusion could not have been
23         reasonably been made. Due to the aforementioned reasons EFTA entitles Plaintiff
24         to treble damages under 15 U.S.C. § 1693f(e).
25     77. Under 12 C.F.R. § 1005.6 et. seq. Plaintiff may be held liable for unauthorized
26         electronic fund transfers involving the Plaintiff’s account provided that Bank of
27         America follow the 12 C.F.R. § 1005.6(b) limitations on the amount of liability.
28
                                                 16
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.17 Page 17 of 34




1      78. 12 C.F.R. § 1005.6(b) limits Plaintiff’s liability for an unauthorized electronic fund
2          transfer or series of related unauthorized transfers in two different ways; timely
3          notice given, and timely notice not given.
4      79. Plaintiff did give Bank of America timely notice as defined by 12 C.F.R. §
5          1005.6(b)(1), because Plaintiff notified Bank of America within two business days
6          after learning of the loss to Plaintiff’s account on Plaintiff’s Bank of America EDD
7          debit card statement. Because of this timely notice to Bank of America, Plaintiff’s
8          liability should not exceed the lesser of $50.00 or the amount of unauthorized
9          transfers that occurred before notice to Bank of America. Bank of America by
10         withholding Plaintiff’s funds exceeded this liability cap.
11     80. 12 C.F.R. § 1005.6(b)(2) covers if Plaintiff did not give Bank of America timely
12         notice within two business days after learning of the loss or theft, and in this event
13         Plaintiff’s liability should not exceed the lesser of $500.00 or the sum of: (i) $50 or
14         the amount of unauthorized transfers that occur within the two business days,
15         whichever is less; and (ii) the amount of unauthorized transfers that occur after the
16         close of two business days and before notice to the institution, provided the
17          institution establishes that these transfers would not have occurred had the
18         consumer notified the institution within that two-day period.
19     81. Presently, Plaintiff did notify Bank of America within two days of the error;
20         however, in the rare chance that Plaintiff could be seen as to not have notified Bank
21         of America of the fraudulent transactions within the two-day window, Plaintiff’s
22         liability would be capped at $500.00 total. Since Bank of America froze Plaintiff’s
23         account and withheld nearly a thousand of dollars from plaintiff, they have violated
24         12 C.F.R. § 1005.6(b)(2) through not limiting Plaintiff’s liability to $500.00.
25     82. Bank of America violations under the Regulation E were the direct and proximate
26         cause of Plaintiff’s loss of money.
27     83. As a result of each and every violation of the EFTA by Bank of America, Plaintiff
28         is entitled to actual damages; treble damages pursuant to 15 U.S.C. § 1693f(e);
                                                   17
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.18 Page 18 of 34




1           restitution relief of all EDD funds deposited into Plaintiff’s account that were either
2           withheld, frozen withdrawn or fraudulently taken by Bank of America or through
3           Bank of America’s actions; statutory damages; consequential damages; incidental
4           damages; and injunctive relief prohibiting Bank of America from freezing
5           Plaintiff’s EDD funds.
6                                                         COUNT II
7                       VIOLATION OF THE CALIFORNIA CONSUMER PRIVACY ACT
8                                       CAL. CIV. CODE § 1798.100 ET SEQ.
9      84. Plaintiff incorporates by reference all the above paragraphs of this Complaint as
10          though fully stated herein.
11     85. The foregoing acts and omissions Bank of America constituted numerous and
12          multiple violations of the California Consumer Privacy Act (“CCPA”).
13     86. In 2018, California legislature enacted the CCPA, Civ. Code § 1798.100,34 which
14          went into effect January 1, 2020, in response to a growing number of concerns
15          regarding the protection of consumers’ personal information from collection, use,
16          or sale by businesses with consumer’s notice.
17     87. Plaintiff is a "consumer" under Cal. Civ. Code § 1798.140(g).
18     88. Defendant is a “business” under Cal. Civ. Code § 1798.140(c)(1)(A).
19     89. “Personal information” is defined under Cal. Civ. Code § 1798.81.5(d)(1)(A), as an
20          individual’s first name or first initial and the individual’s last name in combination
21          with any one or more of the following data elements, when either the name or the
22          data elements are not encrypted or redacted: social security number; driver’s license
23          number; California identification card number; tax identification number; passport
24          number; military number; or other unique identification number issued on a
25          government document commonly used to verify the identity of a specific individual;
26          Medical information; health insurance information; or unique biometric data
27
       34
28       California Consumer Privacy Act of 2018, c. 545 (A.B. 375) Stats. 2018., codified at Civ. Code § 1798.100 (CCPA).
       The CCPA added Title 1.81.5 to Part 4 of the Division 3 of the Civil Code, relating to privacy.
                                                                18
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.19 Page 19 of 34




1          generated from measurement or technical analysis of human body characteristics,
2          such as fingerprint, retina or iris image, used to authenticate a specific individual.
3      90. Bank of America collected, stored and/or transmitted Plaintiff’s “personal
4          information” in an unsecure manner that caused Plaintiff’s “personal information”
5          to be accessed by other individuals who did not have explicit permission from
6          Plaintiff access referenced “personal information.”
7      91. Cal. Civ. Code § 1798.81.5(b) Bank of America who owns, licenses, or maintains
8          personal information about Plaintiff to implement and maintain reasonable security
9          procedures and practices appropriate to the nature of the information, to protect the
10         personal information from unauthorized access, destruction, use, modification, or
11         disclosure.
12     92. Bank of America violated Plaintiff’s rights under Cal. Civ. Code § 1798.81.5(b),
13         because Bank of America elected to use antiquated technology, namely cheaper
14         magnetic stripe technology on EDD cards rather than cards with EMV chip
15         technology implemented on them.
16     93. Bank of America violations under the CCPA, Civ. Code § 1798.100 were the direct
17         and proximate cause of Plaintiff’s personal information to be accessed by
18         individuals who did not have authorization from Plaintiff. Which specifically
19         caused fraudulent transactions and personal information to be disclosed to
20         unauthorized persons that caused economic and non-economic harm to Plaintiff.
21     94. As a result of each and every violation of the CCPA under Cal. Civ. Code §
22         1798.150(a) by Bank of America, Plaintiff is entitled to actual damages; statutory
23         damages; consequential damages; incidental damages; and injunctive relief.
24                                            COUNT III
25                              BANK OF AMERICA’S VIOLATIONS OF
26                           CALIFORNIA’S UNFAIR COMPETITION LAW
27     95. Plaintiff incorporates by reference all the above paragraphs of this Complaint as
28         though fully stated herein.
                                                   19
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.20 Page 20 of 34




1      96. The foregoing acts and omissions Bank of America constituted numerous and
2            multiple violations of the California’s Unfair Competition Law (“UCL”) Cal. Bus.
3            & Prof Code § 17200 et seq.
4      97. UCL defines violations as conduct that is: unlawful; unfair or fraudulent business
5            act or practice and unfair; deceptive; or untrue or misleading advertising.
6      98. Bank of America committed fraudulent acts against Plaintiff when they promised,
7            contractually, that Plaintiff would have access to Plaintiff’s account provisionally
8            after ten (10) days of a dispute. Bank of America additionally fraudulently
9            represented that Plaintiff would have “Zero Liability” for any unauthorized
10           transactions connected to Plaintiff’s account. Moreover, Bank of America acted
11           fraudulently because they induced Plaintiff to believe that Plaintiff would have
12           access to Plaintiff’s money on numerous occasions, only to have Plaintiff’s account
13           frozen multiple times without notice.
14     99. Bank of America’s actions are unlawful because they have violated both the EFTA
15           and CCPA. Bank of America has unlawfully withheld Plaintiff’s money in
16           Plaintiff’s EDD account, transmitted Plaintiff’s personal information in an unsecure
17           fashion.
18     100. Bank of America’s actions are unfair because Plaintiff had zero other options to
19           receive the benefits outside of the Bank of America EDD Debit Card. Plaintiff was
20           forced to jump through endless hoops presented by Bank of America by countless
21           representatives on their 24/7 assistance line. These representatives could not inform
22           Plaintiff when Plaintiff’s funds were going to be available.
23     101. As a result of each and every violation of the UCL by Bank of America, Plaintiff
24           is injunctive relief forcing Bank of America to stop all unlawful, fraudulent, and
25           unfair practices.
26     ///
27     ///
28     ///
                                                     20
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.21 Page 21 of 34




1                                            COUNT IV
2                                           NEGLIGENCE
3      102. Plaintiff incorporates by reference all the above paragraphs of this Complaint as
4          though fully stated herein.
5      103. The foregoing acts and omissions Bank of America constituted numerous and
6          multiple violations of negligence. Valid negligence claims must include: “(a) a legal
7          duty to use due care; (b) a breach of such legal duty; [and] (c) the breach as the
8          proximate or legal cause of the resulting injury.” (Ladd v. County of San Mateo
9          (1996) 12 Cal.4th 913, 917 [50 Cal.Rptr.2d 309, 911 P.2d 496]).
10     104. Plaintiff was owed a duty of reasonable care from Bank of America to ensure that:
11         Plaintiff’s EDD benefits were delivered in a secure manner; Plaintiff’s issued Bank
12         of America Debit cards was similar to other Bank of America non-EDD account
13         holders debit card, namely cards that were equipped with EVM chop technology;
14         Plaintiff, and EDD card holders were provided timely notice of all freezes, holder,
15         locked, and/or other changes to their accounts; Bank of America would adhere to
16         the Terms and Conditions in their contract with Plaintiff; Bank of America would
17         adhere to Regulation E; Bank of America would safeguard Plaintiff’s confidential
18         information, and ensure that it would not be accessed by fraudsters; and Bank of
19         America needed to provide Plaintiff adequate, reliable, and informed
20         communication via their 24/7 telephone customer service line.
21     105. Bank of America breached its duty of reasonable care to Plaintiff by: repeatedly
22         failing to deliver Plaintiff’s benefits to Plaintiff in a secure manner, allowing
23         fraudulent transactions to occur on Plaintiff’s account through inadequate safety
24         measures; issuing Plaintiff a EDD debit card with inferior security features than
25         regular Bank of America debit card holders, namely cards with only magnetic
26         stripes on them rather than the addition of EVM chips included; notifying Plaintiff
27         about freezes, blocks and holds on Plaintiff’s account; Bank of America’s actions
28         to not to adhere to their Terms and Conditions contract with Plaintiff; Bank of
                                                  21
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.22 Page 22 of 34




1          America’s actions to not adhere to Regulation E; Bank of America’s actions to
2          allow Plaintiff’s personal information to be accessed by unauthorized individuals;
3          Bank of America’s lack of 24/7 help to Plaintiff.
4      106. Bank of America’s action to issue Plaintiff an EDD card without EMV chip
5          technology was substandard care because Bank of America’s standard care with its
6          checking account customers is to issue debit cards with EVM technology.
7      107. Bank of America’s untimely responses to Plaintiff claims resulted in violations of
8          Regulation E, in addition to Bank of America’s own internal Terms and Conditions.
9      108. Bank of America’s actions, or lack of taking action to ensure Plaintiff’s personal
10         information was secure is in direct contradiction to their Terms and Conditions, and
11         Policies and Procedures, as well as not employing industry standard EVM chip
12         technology.
13     109. Bank of America’s actions, or lack of taking action, foreseeably harmed Plaintiff
14         because Bank of America is well established in the industry as a leader of EVM
15         chip technology implementation which they have employed on other non-EDD
16         debit cards to ensure they were secure. By not employing this EVM technology on
17         EDD cards Bank of America foreseeably put EDD card holders at risk.
18         Additionally, Plaintiff and other EDD card holders alike are recipients of
19         unemployment or other benefits to ensure that they can bridge the gap to ensure
20         they can have their basic needs met, i.e., shelter, food, and water. Moreover, it is
21         foreseeable that without competent and reliable customer service assistance
22         Plaintiff and other EDD card holders would be left with zero other options and
23         essentially be hijacked by Bank of America to wait on hold for hours daily. It is
24         foreseeable without these benefits, which Bank of America withheld, froze, and
25         made unavailable, Plaintiff was foreseeably harmed.
26     110. Bank of America’s negligent actions were the direct and proximate cause of
27         Plaintiff’s inability to access Plaintiff’s EDD funds and have Plaintiff’s personal
28         information by unauthorized individuals fraudulently.
                                                 22
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.23 Page 23 of 34




1                                              COUNT V
2                  BREACH OF IMPLIED DUTY TO PERFORM WITH REASONABLE CARE
3      111. Plaintiff incorporates by reference all the above paragraphs of this Complaint as
4          though fully stated herein.
5      112. The foregoing acts and omissions constitution numerous and multiple violations
6          of Negligent Performance of Contract.
7      113. It is implied in every contract that performance will be done competently and with
8          reasonable care. Even where Plaintiff is not a party to the contract, Plaintiff is
9          entitled to damages for a breach of contract if the motivating purpose of the contract
10         was for the Plaintiff to benefit from the contract.
11     114. Plaintiff is an intended beneficiary to the contract entered between Bank of
12         America and the State of California. Plaintiff is under the good faith belief that the
13         motivating purpose of the contracting parties was for the benefit of those similarly
14         situated to Plaintiff by distributing EDD benefits to California residents in need of
15         economic support.
16     115. Because Plaintiff is an intended beneficiary of the contract, Bank of America owed
17         a duty to exercise reasonable care in performing its contract. Specifically, Bank of
18         America was obligated to implement security measures to protect Plaintiff’s EDD
19         benefits, such as distributing EDD chip cards. Bank of America was obligated to
20         establish a customer service operation capable of handling the needs of its EDD
21         cardholders as well as providing adequate assistance to EDD cardholders affected
22         by fraud on their accounts. Bank of America was obligated to investigate and
23         resolve claims relating to unauthorized transactions in a timely manner and extend
24         provisional credit where investigation was prolonged.
25     116. Bank of America breached its duty owed to Plaintiff by not distributing EDD cards
26         with EMV chips which have been established as the debit and credit card security
27         standard around the world, effectively protecting EDD cardholder accounts. Bank
28         of America did not establish a customer service operation capable of handling the
                                                   23
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.24 Page 24 of 34




1          needs of its EDD cardholders affected by fraud resulting in Plaintiff being placed
2          on hold for hours requiring plaintiff to call back every day for more than a month.
3          Bank of America failed to investigate matters relating to fraudulent, unauthorized
4          transactions on EDD cardholders accounts demonstrated by Plaintiff being required
5          to wait months for Bank of America to investigate the unauthorized use of
6          Plaintiff’s account. Bank of America further failed to extend provisional credit in
7          cases where fraud claims are not timely resolved demonstrated by Plaintiff being
8          forced to wait months with no answer as to whether funds would be disbursed to
9          Plaintiff.
10     117. Bank of America's failure to secure and protect EDD cardholders' funds using
11         EMV chip technology is inconsistent with industry standards and its own policies
12         for non-EDD cardholders.
13     118. Bank of America's failure to timely respond to claims of unauthorized use on EDD
14         debit cards is inconsistent with industry regulations, such as Regulation E.
15     119. Bank of America was aware of the security risks posed by magnetic stripe
16         technology, EDD cardholder account information was required to be transferred
17         securely, and the procedures Bank of America implemented were insufficient to
18         secure EDD cardholder accounts demonstrating that the harm Plaintiff suffered was
19         reasonably foreseeable from Bank of America’s misconduct.
20     120. As a direct and proximate result of Bank of America's negligent performance of
21         contract, Plaintiff has been deprived of their EDD benefits and have failed to receive
22         the accrued interest thereon.
23                                            COUNT VI
24                      STRICT LIABILITY, DESIGN DEFECT, RISK BENEFIT TEST
25     121. Plaintiff incorporates by reference all the above paragraphs of this Complaint as
26         though fully stated herein.
27     122. The foregoing acts and omissions Bank of America constituted a violation design
28         defect. Plaintiff claims that the EDD debit card design caused harm to Plaintiff. To
                                                  24
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.25 Page 25 of 34




1          establish this claim, Plaintiff must prove all the following: (1) that Bank of America
2          distributed the EDD debit cards; (2) that Plaintiff was harmed; and (3) that the EDD
3          debit card’s design was a substantial factor in causing harm to Plaintiff.
4      123. If Plaintiff has proved these three facts, then the burden shifts to Bank of America
5          to prove that the benefits of the EDD debit card’s design outweigh the risks of the
6          design. The following factors are to be weighed: (a) the gravity of the potential harm
7          resulting from the use of the EDD debit card; (b) the likelihood that this harm would
8          occur; (c) the feasibility of an alternative safer design at the time of manufacture;
9          (d) the cost of an alternative design; and (e) the disadvantages of an alternative
10         design.
11     124. Presently Plaintiff can establish that Bank of America distributed to Plaintiff a
12         EDD debit card with only a magnetic stripe on the card, not an EVM chip.
13     125. Additionally, Plaintiff was harmed when Plaintiff’s personal information and EDD
14         benefits were fraudulently accessed and stolen from Plaintiff’s Bank of America
15         EDD debit card.
16     126. Moreover, Plaintiff can establish that the EDD debit card’s design was a
17         substantial factor in causing harm to Plaintiff. Bank of America has established that
18         debit cards with EVM chips are significantly more secure than debit cards without
19         EMV chips. Plaintiff can demonstrate that the lack of EVM chip or more
20         specifically, the EDD debit card with only a magnetic stripe design was a substantial
21         factor in causing Plaintiff to have Plaintiff’s personal information and EDD benefits
22         accessed by individuals who were not authorized.
23     127. Because Plaintiff has established the prior 3 facts, the burden now shifts to Bank
24         of America to establish that that the inferior EDD debit card design’s benefits
25         outweigh the risk of harm to Plaintiff.
26     128. The potential cost savings to Bank of America to distribute an inferior card to
27         Plaintiff equipped with antiquated technology is almost nonexistent in comparison
28         to the thousands of dollars direct harm they have caused Plaintiff.
                                                     25
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.26 Page 26 of 34




1      129. Bank of America’s actions to distribute defectively designed EDD debit cards
2          without EVM technology and only magnetic stripes were the direct and proximate
3          cause of Plaintiff’s inability to access her EDD funds and have her personal
4          information by unauthorized individuals fraudulently.
5      130. As a result of Bank of America disturbing defective EDD debit cards Plaintiff has
6          entitled to actual damages; consequential damages; incidental damages; and
7          injunctive relief prohibiting Bank of America from distributing EDD debit cards
8          with only magnetic stripes as their security measure.
9      131. Additionally, Plaintiff is entitled to punitive damages because Bank of America
10         actions to distribute EDD debit cards with only magnetic strips employed on them
11         not EVM technology was willful, malicious, oppressive, fraudulent and or reckless.
12                                             COUNT VII
13                                  NEGLIGENT FAILURE TO WARN
14     132. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
15         as though fully stated herein.
16     133. The foregoing acts and omissions by Bank of America constituted numerous and
17         multiple violations of negligence. Plaintiff claims that the Bank of America EDD
18         debit card lacked a sufficient warning of potential risks associated with use of Bank
19         of America’s EDD debit card.
20     134. Plaintiff can establish that:
21            (1) Bank of America distributed the EDD debit card to Plaintiff;
22            (2) The EDD debit card did and does have a potential risk of fraud and vulnerable
23                 to the EDD debit card users, Plaintiff, and it is an industry standard to put
24                 EVM chips on debit cards, a security measure that Bank of America employs
25                 itself on debit cards on its regular accounts;
26            (3) Plaintiff was presented with a situation that was highly susceptible to risks of
27                 substantial danger when the EDD card was used in its intended and
28
                                                    26
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.27 Page 27 of 34




1                  foreseeable purpose because it was antiquated technology that was easily
2                  susceptible to fraud;
3              (4) Since Bank of America distributed the EDD debit cards with only magnetic
4                  stripes on it, which look very similar to other Bank of America debit cards
5                  with EVM chips included in them, Plaintiff would not recognize the potential
6                  risk of fraud associated with the use of antiquated debit cards;
7              (5) Bank of America failed to adequately warn Plaintiff of the potential risk of
8                  having an EDD debit card with only a magnetic stripe on it;
9              (6) Because of this failure to warn, Plaintiff suffered financial harm, and the
10                 potential future harm of having Plaintiff’s personal information accessed
11                 fraudulently by individuals that did not have authorization;
12             (7) Bank of America’s lack of sufficient warnings were a substantial factor in
13                 causing Plaintiff’s harm.
14     135. Bank of America’s failure to warn Plaintiff of the potential dangers associated with
15           using Bank of America’s EDD debit cards without EVM technology and only
16           magnetic stripes were the direct and proximate cause of Plaintiff’s inability to
17           access Plaintiff’s EDD funds and have Plaintiff’s personal information by
18           unauthorized individuals fraudulently.
19     136. As a result of Bank of America failure to warn Plaintiff of the potential substantial
20           dangers of using Bank of America’s EDD debit cards, Plaintiff has entitled to actual
21           damages; consequential damages; incidental damages; and injunctive relief
22           prohibiting Bank of America from distributing EDD debit cards with only magnetic
23           stripes as their security measure.
24     137. Additionally, Plaintiff is entitled to punitive damages because Bank of America
25           actions only to have magnetic stripes not EVM technology employed on their EDD
26           debit cards was willful, malicious, oppressive, fraudulent and or reckless.
27     ///
28     ///
                                                      27
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.28 Page 28 of 34




1                                            COUNT VIII
2                                        BREACH OF CONTRACT
3      138. Plaintiff incorporates by reference all the above paragraphs of this Complaint as
4          though fully stated herein.
5      139. The foregoing acts and omissions by Bank of America constituted a breach of
6          contract with Plaintiff.
7      140. Plaintiff and Bank of America entered a valid contract where upon Bank of
8          America would distribute all Plaintiff’s EDD benefits to Plaintiff. Specifically Bank
9          of America agreed to provide Plaintiff this service while adhere into the Terms and
10         Conditions of the California Employment Development Department Debit Card
11         Account Agreement, which had been in effect since March 1, 2018.
12     141. Bank of America has breached its contractual obligation to Plaintiff when Bank of
13         America violated Section 2 of that contract when they failed to make funds available
14         for Plaintiff’s use on the day [Bank of America] had been instructed by EDD to
15         fund Plaintiff’s account.
16     142. Bank of America has breached its contractual obligations to Plaintiff when Bank
17         of America, again, violated Section 2 of that contract by failing to provide Plaintiff
18         with notice required by law when Bank of America froze Plaintiff’s account.
19     143. Bank of America has breached its contractual obligation to Plaintiff when Bank of
20         America violated Section 9 of that contract by failing to adhere Federal Law in
21         accordance with Regulation E Liability Disclosure, Your Liability in Case of Loss,
22         Theft, or Unauthorized Transactions.
23     144. Bank of America has breached its contractual obligations to Plaintiff when Bank
24         of America violated Section 11 of that contract when they did not provisionally
25         credit Plaintiff’s account within 10 business days of Plaintiff reporting the errors on
26         Plaintiff’s account.
27     145. Plaintiff has substantially performed all Plaintiff’s duties under the contract with
28         Bank of America. Plaintiff, reported all errors to Bank of America well within the
                                                   28
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.29 Page 29 of 34




1          established requirements, submitted all paperwork to verify Plaintiff’s identity,
2          called all given telephone numbers to contact Bank of America through appropriate
3          channels, and continually been adherent to all policies and procedures required by
4          Bank of America to establish Plaintiff as a responsible card holder.
5      146. Bank of America’s actions have directly harmed Plaintiff, and Plaintiff has
6          suffered actual damages in the amount of frozen funds, and foreseeable
7          consequential damages that would have proximately flown from Plaintiff’s timely
8          use of those frozen and withdrawn funds.
9                                             COUNT IX
10                                BREACH OF IMPLIED CONTRACT
11     147. Plaintiff incorporates by reference all the above paragraphs of this Complaint as
12         though fully stated herein.
13     148. The foregoing acts and omissions by Bank of America constituted a breach of
14         implied contract with Plaintiff.
15     149. Contract may be created by the conduct of the parties, without spoken or written
16         words. Conduct will create a contract if the conduct of both parties is intentional
17         and each knows, or has reason to know, that the other party will interpret the
18         conduct as an agreement to enter a contract.
19     150. Bank of America provided banking services to Plaintiff. In exchange Bank of
20          America benefitted and continues to benefit from Plaintiff because it makes money
21          through fees associated with EDD debit cards.
22     151. Bank of America acknowledged these benefits and has intentionally retained them.
23     152. Plaintiff continually provides to Bank of America with the ability to make money
24          through fees associated with EDD cardholder accounts.
25     153. By providing Bank of America that ability and Bank of America' acceptance of it,
26          Plaintiff and Bank of America, have entered into implied contracts separate and
27          apart from Bank of America's terms of service. Bank of America agreed to and was
28          obligated to take reasonable steps to ensure that Bank of America prepaid EDD
                                                 29
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.30 Page 30 of 34




1           debit card accounts were secure against unauthorized transactions and any claims
2           regarding unauthorized transactions were adequately investigated and resolved.
3      154. All parties understood that such protections and customer service obligations were
4           integral and essential to Bank of America's business.
5      155. Pursuant to the implied contracts, Bank of America was obligated to provide
6           Plaintiff with EDD prepaid debit card services that were suitable for their intended
7           purpose of saving and accessing EDD benefits as needed. However, plaintiff rather
8           received services that failed to take reasonable steps to safeguard their money or
9           adequately investigate or resolve claims regarding unauthorized transactions.
10     156. Plaintiff fully performed their obligations and fulfilled any relevant conditions
11          under these implied contracts, including by, among other things, seeking assistance
12          from Bank of America regarding suspected unauthorized transactions on EDD
13          accounts.
14     157. Bank of America's failure to fulfill its obligations to take reasonable steps to
15          protect EDD prepaid debit card holders' funds from being appropriated through
16          unauthorized transactions, and its failure to take reasonable steps to timely or
17          adequately respond to claims regarding unauthorized transactions resulted in
18           Plaintiff receiving banking services that were of less value than they provided
19          consideration for.
20     158. As a result of Bank of America's conduct Plaintiff has suffered actual damages in
21          an amount equal to the difference in the value of the banking services provided
22          Plaintiff paid valuable consideration to receive and the banking services Plaintiff
23          actually received.
24                                            COUNT X
25                 BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
26     159. Plaintiff incorporates by reference all the above paragraphs of this Complaint as
27         though fully stated herein.
28
                                                  30
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.31 Page 31 of 34




1      160. The foregoing acts and omissions by Bank of America constituted a breach of
2          implied covenant of good faith and fair dealing with Plaintiff.
3      161. In every contract or agreement there is an implied promise of good faith and fair
4          dealing. This implied promise means that each party will not do anything to unfairly
5          interfere with the right of any other party to receive the benefits of the contract.
6          Good faith means honesty of purpose without any intention to mislead or to take
7          unfair advantage of another. Generally speaking, it means being faithful to one’s
8          duty or obligation. However, the implied promise of good faith and fair dealing
9          cannot create obligation that are inconsistent with the terms of the contract.
10     162. Plaintiff claims that Bank of America violated the duty to act fairly and in good
11         faith where Bank of America and Plaintiff entered the contract for Bank of America
12         to distribute Plaintiff’s EDD benefits.
13     163. Plaintiff and Bank of America entered a valid contract.
14     164. Plaintiff did all, or substantially all the significant things that the contract required
15         Plaintiff to do, when Plaintiff notified Bank of America of all errors on Plaintiff’s
16         account. Called Bank of America numerous times to keep Bank of America updated
17         on any changes. Adhered to all of Bank of America’s demands to furnish proof of
18         identity.
19     165. All conditions required for Bank of America to perform had occurred, namely,
20         EDD had deposited funds into Plaintiff’s account and Plaintiff adhered to all
21         requests by Plaintiff to further prove Plaintiff’s identity. And, that Bank of
22         America’s specific act of freezing Plaintiff’s account was the direct conduct that
23         prevented Plaintiff from receiving Plaintiff’s benefits under the contract.
24     166. It was these specific actions by Bank of America, that by doing so did not act fairly
25         and in good faith.
26     167. Bank America actions caused a breach of implied covenant of good faith and fair
27         dealing which was the direct and proximate cause of Plaintiff’s inability to access
28
                                                     31
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.32 Page 32 of 34




1            Plaintiff’s EDD funds and have Plaintiff’s personal information by unauthorized
2            individuals fraudulently.
3                                               COUNT XI
4                           BREACH OF CONTRACT, THIRD-PARTY BENEFICIARY
5      168. Plaintiff incorporates by reference all the above paragraphs of this Complaint as
6            though fully stated herein.
7      169. The foregoing acts and omissions by Bank of America constituted a breach of
8            contract pertaining to third-party beneficiaries whereas Plaintiff is the third-party
9            beneficiary.
10     170. State of California EDD and Bank of America entered a valid contract where Bank
11           of America would distribute State of California’s EDD benefits to all recipients of
12           those benefits. This distribution was to be made from Bank of America to EDD
13           recipients through Bank of America EDD debit cards.
14     171. Plaintiff is not a party to the contract. However, Plaintiff may be entitled to
15           damages for breach of contract if Plaintiff proves that a motivating purpose of State
16           of California EDD was for Plaintiff to benefit from their contract.
17     172. It is without question that State of California EDD intended Bank of America to
18           distribute benefits from EDD’s account to recipients of these benefits, Plaintiff. The
19           primary purpose of Bank of America’s contractual duties was to create a way for
20           Plaintiff to access the benefits owed to Plaintiff by EDD.
21     173. Bank of America created accounts for beneficiaries of EDD’s benefits and gave
22           them EDD credit cards to access their funds in a secure, safe, and reliable manner.
23     174. Bank of America breached its contract with EDD because Bank of failed to provide
24           a way for Plaintiff to access EDD benefits in a secure and reliable manner.
25     175. Moreover, Bank of America elected to save money and give EDD benefits
26           recipients, Plaintiff, EDD debit cards without EVM chips employed on them, which
27           made them susceptible to fraud.
28     ///
                                                    32
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.33 Page 33 of 34




1      176. Because, Bank of America has not refunded, unfrozen, and/or allowed Plaintiff to
2           access all Plaintiff’s EDD benefits Bank of America has breached its contract with
3           the State of California EDD.
4      177. Plaintiff was harmed as a third-party beneficiary of Bank of America’s breach of
5           contract with the State of California EDD. Bank of America’s breach of contract
6           was the direct and proximate cause of Plaintiff’s inability to access Plaintiff’s EDD
7           funds and have Plaintiff’s personal information accessed by unauthorized
8           individuals fraudulently.
9                                       PRAYER FOR RELIEF
10     WHEREFORE, Plaintiff, prays that judgement be entered against Defendant for:
11
       A.     For declaratory and injunctive relief prohibiting Bank of America from
12
              engaging in the misconduct described herein, including but not limited to
13
              ordering that Bank of America take each of the following corrective actions:
14
                Establish a customer service website, email address, and telephone landline
15
                   that allows EDD card holders to report unauthorized transactions and request
16
                   reimbursement of the same in a reasonably easy and hassle-free manner;
17
                Respond to EDD card holders’ claims of unauthorized transactions and
18
                   requests for reimbursement within a reasonable time; and
19
                Provide a reasonable opportunity to file claims regarding unauthorized
20
                   transactions that otherwise deemed expired;
21
       B.     For an award of all recoverable compensatory, statutory, and other damages
22
              sustained by Plaintiff, including disgorgement, unjust enrichment, restitution,
23
              and all other available relief under applicable law, including but not limited to
24
              accrued interest for the periods during which Plaintiff was deprived of funds in
25
              Plaintiff’s EDD account due to unauthorized transactions;
26
       C.     For an award of punitive damages pursuant to applicable law;
27
       D.     For reasonable attorneys’ fees and expenses as permitted by California Code of
28
                                                   33
       Complaint
     Case 3:21-cv-00541-H-JLB Document 1 Filed 03/26/21 PageID.34 Page 34 of 34




1             Civil Procedure § 1021.5, 15 U.S.C. § 1693m(a)(3), and any other applicable
2             statute or law;
3      E.     For taxable costs;
4      G.     For pre- and post-judgment interest as allowed by law; and
5      H.     For any other relief the Court deems just.
6
7                                           TRIAL BY JURY
8      178. Pursuant to the seventh amendment of the Constitution of the United States of
9           America, Plaintiff is entitled to, and demands, a trial by jury.
10
11
12                                                       Respectfully submitted,
13                                                       SWIGART LAW GROUP
14
       Date: March 26, 2021                     By: /s/ Joshua B. Swigart
15                                                    Joshua B. Swigart, Esq.
16                                                    Josh@SwigartLawGroup.com

17
                                                         Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
                                                    34
       Complaint
